— Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered June 6, 2007, convicting him of criminal contempt in the first degree (three counts), criminal contempt in the second degree (four counts), assault in the third degree, and menacing in the third degree, upon a jury verdict, and imposing sentence.
*1108Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was not legally sufficient to establish his guilt of criminal contempt in the first and second degrees is not preserved for appellate review, as defense counsel merely made a general motion for a trial order of dismissal based upon the People’s alleged failure to make out a prima facie case (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 491-492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of those crimes beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the defendant’s contention, he received the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Baldi, 54 NY2d 137, 146-147 [1981]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Fisher, J.P., Covello, Lott and Sgroi, JJ., concur.